Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II as well as species A and B, as set forth in the Office action mailed on 12/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/07/2020 is withdrawn.  Claims 10 and 16, directed to a cutting insert, and Species B, directed to a silicon nitride-based sintered body which comprises sialon, are no longer withdrawn from 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 09/10/2021.  These drawings are accepted.
Specification
Examiner notes that the objection to the specification has been withdrawn in light of the interview dated 08/20/2021, the affidavit dated 09/10/2021, and Applicant’s arguments dated 09/10/2021. 
Claim Rejections - 35 USC § 112
Examiner notes that the rejection under 112(b) has been withdrawn in light of the interview dated 08/20/2021, the affidavit dated 09/10/2021, and Applicant’s arguments dated 09/10/2021. 
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains or sialon grains, wherein: when the size of each silicon nitride-based grain is represented by its maximum grain size, the ratio of the number of silicon nitride-based grains having a maximum grain size of 1 μm or less to the number of the entire silicon nitride-based grains is 70% or higher, and in the distribution profile of no.% of silicon nitride-based grains with respect to maximum grain size, the maximum value of no.%, i.e., the maximum no.%, of silicon nitride- based grains is 15 no.% or higher, wherein the silicon nitride-based grains include grains having a maximum grain size of 7 μm or greater and having an aspect ratio of 2 or higher.
The closest prior art is considered to be Abukawa et al. (US20030096695, hereinafter referred to as Abukawa). Abukawa discloses a sintered silicon nitride and a silicon nitride tool (see Abukawa at [0002]). Abukawa discloses the sintered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend upon an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731